DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EP 16178656.1
EP 16187465.6

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 12/13/2018 and 9/25/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
A Cross-Reference to Related Applications section is missing in which it is stated that the application is a 371 of PCT/EP2017/066901, filed 07/06/2017, and foreign priority to EP 16178656.1, filed 07/08/2016, and EP 16187465.6, filed 09/06/2016.
Appropriate correction is required.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
-Claim 1, line 1: Please correct the preamble from “Flow detector” to “A flow detector”.
-Claim 1, line 9: Please correct “the upstream biasing elements” to “the upstream biasing element”.
-Claim 2, line 1: Please correct the preamble from “Flow detector” to “The flow detector”.
-Claim 3, line 1: Please correct the preamble from “Flow detector” to “A flow detector”.
-Claim 3, line 10: Please correct “releasable couple” to “releasably couple”.
-Claim 3, line 12: Please correct “as downstream temperature sensor” to “as a downstream temperature sensor”.
-Claim 3, lines 14-15: Please correct “as heating element” to “as a heating element”.
-Claim 3, line 16: Please correct “as upstream temperature sensor” to “as an upstream temperature sensor”.
-Claim 4, line 1: Please correct the preamble from “Flow detector” to “The flow detector”.
-Claim 5, line 1: Please correct the preamble from “Flow detector” to “The flow detector”.
-Claim 6, line 1: Please correct the preamble from “Flow detector” to “The flow detector”.

-Claim 7, line 2: Please correct “the upstream flexible circuit board” to “the upstream flexible printed circuit board”.
-Claim 8, line 1: Please correct the preamble from “Flow detector” to “The flow detector”.
-Claim 9, line 1: Please correct the preamble from “Flow detector” to “The flow detector”.
-Claim 10, line 1: Please correct the preamble from “Flow detector” to “The flow detector”.
-Claim 11, line 1: Please correct the preamble from “Flow detector” to “The flow detector”.
-Claim 12, line 1: Please correct the preamble from “Ambulatory infusion device” to “An ambulatory infusion device”.
-Claim 12, line 10: Please correct “a flow detector” to “the flow detector”.
-Claim 13, line 1: Please correct the preamble from “Ambulatory infusion device” to “The ambulatory infusion device”.
-Claim 13, line 5: Please correct “the administration” to “administration”.
-Claim 14, line 1: Please correct the preamble from “Method” to “A method”.
-Claim 14, line 1: Please correct “for releasable coupling” to “for releasably coupling” or “for releasable coupling of”.
-Claim 14, line 4: Please correct “releasable coupling” to “releasably coupling”.
-Claim 15, line 1: Please correct the preamble from “Method” to “A method”.

-Claim 15, lines 4-5: Please correct “the downstream thermoelectric element” to “a downstream thermoelectric element”.
-Claim 15, line 9: Please correct “to the wall” to “to a wall”.
-Claim 15, lines 10-11: Please correct “as downstream temperature sensor” to “as a downstream temperature sensor”.
-Claim 15, line 13: Please correct “as heating element” to “as a heating element”.
-Claim 15, line 15: Please correct “as upstream temperature sensor” to “as an upstream temperature sensor”.
-Claim 16, line 1: Please correct the preamble from “Method” to “The method”.
-Claim 17, line 1: Please correct the preamble from “Method” to “The method”.
-Claim 17, lines 2-3: Please remove the parentheses after “the first reference thermoelectric element”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 5-8, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Patent Application Publication No. 2016/0175519).
Regarding claim 3, Lee discloses a flow detector (33) (see Fig. 8) for releasable coupling with a flow channel (24) in a channel coupling area (area of flow channel 24 shown in Fig. 8) and detecting a flow of liquid drug in the flow channel (see par. [0039]), the flow detector (33) including:
an upstream thermoelectric element (116a) and a downstream thermoelectric element (116b), wherein the upstream thermoelectric element (116a) and the downstream thermoelectric element (116b) are arranged spaced apart from each other (see Fig. 8), and wherein the upstream thermoelectric element (116a) is arranged to couple to the flow channel (24) in the channel coupling area (area of flow channel 24 shown in Fig. 8) at an upstream position (upper portion of flow channel 24 shown in Fig. 8) and the downstream thermoelectric element (116b) is arranged to releasably couple to the flow channel (24) in the channel coupling area (area of flow channel 24 shown in Fig. 8) at a downstream position (lower portion of flow channel 24 shown in Fig. 8), such that the downstream thermoelectric element (116b) operates as a downstream temperature sensor and senses a downstream temperature at the downstream position (lower portion of flow channel 24 shown in Fig. 8) (see par. [0039]);
wherein the upstream thermoelectric element (116a) is configured to operate as a heating element, thereby heating liquid inside the flow channel (24) at the upstream position (upper portion of flow channel 24 shown in Fig. 8) (see par. [0039]), and 

Regarding claim 5, Lee discloses the flow detector according to claim 3, wherein the upstream thermoelectric element (116a) is arranged on an upstream element carrier (see Image 1 below) and the downstream thermoelectric element (116b) is arranged on a downstream element carrier (see Image 1 below), and a gap is present between the upstream element carrier (see Image 1 below) and the downstream element carrier (see Image 1 below).

    PNG
    media_image1.png
    307
    326
    media_image1.png
    Greyscale

Image 1

Regarding claim 6, Lee discloses the flow detector according to claim 3, wherein the upstream thermoelectric element (116a) is arranged on an upstream flexible printed circuit board element (see Image 2 below) and the downstream 

    PNG
    media_image2.png
    196
    225
    media_image2.png
    Greyscale

Image 2

Regarding claim 7, Lee discloses the flow detector according to claim 6, wherein the upstream thermoelectric element (116a) is arranged on a side of the upstream flexible circuit board element (see Image 2 above) pointing away from the channel coupling area (area of flow channel 24 shown in Fig. 8) and the downstream thermoelectric element (116b) is arranged on a side of the downstream flexible circuit board element (see Image 2 above) pointing away from the channel coupling area (area of flow channel 24 shown in Fig. 8).

Regarding claim 8, Lee discloses the flow detector according to claim 3, wherein the flow detector (33) includes a positioning structure (fittings between flow detector 33 and flow channel 24, see Image 3 below), the positioning structure (fittings between flow detector 33 and flow channel 24, see Image 3 below) being designed to 

    PNG
    media_image3.png
    298
    298
    media_image3.png
    Greyscale

Image 3

Regarding claim 11, Lee discloses the flow detector according to claim 3, wherein the flow detector (33) includes an evaluation unit (44), wherein the evaluation unit (44) is designed to provide an output signal of variable frequency (see par. [0036] & [0039] - signals from sensors 116a/b are transmitted to controller 44 which corrects the signals based on known characteristics of flow channel 24 and uses the difference in temperature between sensors 116a/b to determine the flow rate), wherein the frequency depends on a difference between the upstream temperature as sensed by the upstream thermoelectric element (116a) and the downstream temperature as sensed by the downstream thermoelectric element (116b) (see par. [0039]).

Regarding claim 15, Lee discloses a method for detecting liquid drug flow in a flow channel (24) (see par. [0039]), the method including:
releasable coupling an upstream thermoelectric element (116a) with the flow channel (24), wherein the upstream thermoelectric element (116a) and the downstream thermoelectric element (116b) are arranged spaced apart from each other along an extension direction of the flow channel (24) (see Fig. 8), and wherein the upstream thermoelectric element (116a) couples to the flow channel (24) at an upstream position (upper portion of flow channel 24 shown in Fig. 8) and the downstream thermoelectric element (116b) couples to the wall of the flow channel (24) at a downstream position (lower portion of flow channel 24 shown in Fig. 8);
controlling the downstream thermoelectric element (116b) to operate as downstream temperature sensor and sense a downstream temperature at the downstream position (lower portion of flow channel 24 shown in Fig. 8) (see par. [0039]);
controlling the upstream thermoelectric element (116a) to operate as heating element, thereby heating liquid inside the flow channel (24) at the upstream position (upper portion of flow channel 24 shown in Fig. 8) (see par. [0039]), and to operate as upstream temperature sensor and sense an upstream temperature at the upstream position (upper portion of flow channel 24 shown in Fig. 8) (see par. [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 2016/0175519) Fig. 5 in view of Lee et al. (US Patent Application Publication No. 2016/0175519) Fig. 8.
Regarding claim 1, Lee discloses a flow detector (33) (see Fig. 5) for releasable coupling with a flow channel (24) in a channel coupling area (area of flow channel 24 shown in Fig. 5) and detecting a flow of liquid drug in the flow channel (see par. [0036]), the flow detector (33) including:
an upstream element (78a) and a downstream element (78b), wherein the upstream element (78a) and the downstream element (78b) are arranged spaced apart from each other and movable (via springs 76) independent from each other (see par. [0036]);
an upstream biasing element (spring 76 attached to upstream element 78a) and a downstream biasing element (spring 76 attached to downstream element 78b), wherein the upstream biasing element (spring 76 attached to upstream element 78a) acts on the upstream element (78a), thereby biasing the upstream element (78a) towards the channel coupling area (area of flow channel 24 shown in Fig. 5), and the downstream biasing element (spring 76 attached to downstream element 78b) acts on the downstream element (78b), thereby biasing the downstream element (78b) towards the channel coupling area (area of flow channel 24 shown in Fig. 5) independently from 
While Lee discloses that the upstream and downstream elements (78a-b) of the flow detector embodiment of Fig. 5 are used for detecting a flow of liquid through the flow channel (see par. [0036]), Lee fails to disclose that elements 78a-b are thermoelectric elements.
Lee discloses another embodiment of a flow detector (33) (see Fig. 8) comprising an upstream thermoelectric element (116a) and a downstream thermoelectric element (116b) (see par. [0039]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the upstream and downstream elements of Lee Fig. 5 with the upstream and downstream thermoelectric elements of Lee Fig. 8 because Lee discloses that thermoelectric flow detectors are an alternative type of flow sensors to the flow sensors of Lee Fig. 5 that are known in the art (see Lee par. [0029] and [0039]).

Regarding claim 12, Lee discloses an ambulatory infusion device (10) (see Fig. 1-2), including:
a fluidic device coupler (68), the fluidic device coupler (68) being designed for releasable mating coupling, in an operational configuration, with an infusion device coupler (40) of a fluidic device (12) with a flow channel (24) (see par. [0026]);
a pump drive unit (42) configured to administer liquid drug out of a drug container (14) to a patient's body via the flow channel (24) (see par. [0022]);

and a flow detector (33) according to claim 1 (see claim 1 rejection above) in operative coupling with the pump control unit (42) (see par. [0023]).

Regarding claim 14, Lee discloses a method for releasable coupling a flow detector (33) (see Fig. 5) with a flow channel (24) for detecting a flow of liquid drug in the flow channel (24) (see par. [0036]), the method including:
releasable coupling an upstream element (78a) and a downstream element (78b) with the flow channel (24), wherein the upstream element (78a) and the downstream element (78b) are arranged spaced apart from each other along an extension direction of the flow channel (24) and movable (via springs 76) independent from each other (see par. [0036]);
biasing the upstream element (78a) ("biasing" via spring 76 attached to upstream element 78a) towards the flow channel (24), and independently biasing the downstream element (78b) ("biasing" via spring 76 attached to downstream element 78b) towards the flow channel (24) (see par. [0036]).  
While Lee discloses that the upstream and downstream elements (78a-b) of the flow detector embodiment of Fig. 5 are used for detecting a flow of liquid through the flow channel (see par. [0036]), Lee fails to disclose that elements 78a-b are thermoelectric elements.
.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 2016/0175519) Fig. 5 in view of Lee et al. (US Patent Application Publication No. 2016/0175519) Fig. 8, as applied to claims 1 and 12 above, further in view of Neta et al. (US Patent Application Publication No. 2013/0237955).
Regarding claim 2, modified Lee discloses the flow detector according to claim 1 substantially as claimed.  However, modified Lee fails to disclose that the flow detector further includes a middle thermoelectric element, wherein the middle thermoelectric element is arranged between and spaced apart from the upstream thermoelectric element and the downstream thermoelectric element and is movable independent from the upstream thermoelectric element and the downstream thermoelectric element; and wherein the flow detector comprises a middle biasing element, wherein the middle biasing element acts on the middle thermoelectric element, 
Neta discloses a flow detector (800) (see Fig. 22) which includes a middle thermoelectric element (804), wherein the middle thermoelectric element (804) is arranged between and spaced apart from the upstream thermoelectric component (802) and the downstream thermoelectric element (803).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow detector of modified Lee with an additional middle thermoelectric element as disclosed by Neta for the purpose of providing a better thermal coupling and improving the accuracy of measurements of the flow detector of modified Lee (see Neta par. [0202]).  It further would have been obvious to an ordinary artisan, when adding a middle thermoelectric element as suggested by Neta to the flow detector of modified Lee, to allow the middle thermoelectric element to be movable independent from the upstream thermoelectric element (78a of Lee Fig. 5 substituted with a thermoelectric element such as 116a - see claim 1 modifications above) and the downstream thermoelectric element (78b of Lee Fig. 5 substituted with a thermoelectric element such as 116b - see claim 1 modifications above); and to include with the flow detector (33 of Lee Fig. 5): a middle biasing element (spring such as springs 76 attached to each of elements 78a/78b), wherein the middle biasing element (spring such as springs 76 attached to each of elements 78a/b) acts on the middle thermoelectric element, thereby biasing the middle thermoelectric element towards the channel coupling area (area of flow channel 24 shown in Lee Fig. 5) independent from the upstream biasing element (spring 76 attached to upstream element 78a) and the 

Regarding claim 13, modified Lee discloses the ambulatory infusion device according to claim 12 substantially as claimed.  However, modified Lee fails to explicitly disclose that the pump control unit is configured to control the pump drive unit to administer drug pulses of pre-set pulse volume and to vary a time between consecutive pulses in dependence of a required basal administration rate, and wherein the flow detector is configured to be intermittently operated for the administration of the drug pulses.
Neta discloses an ambulatory infusion device (see Fig. 1a-c), wherein the pump control unit is configured to control the pump drive unit to administer drug pulses of pre-set volume and to vary a time between consecutive pulses in dependence of a required basal administrations rate (see par. [0095]-[0096]), and wherein the flow detector is configured to be intermittently operated for the administration of the drug pulses (see par. [0095]-[0096]).  Therefore, it would have been obvious to a person of ordinary skill .

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 2016/0175519), as applied to claims 3 and 15 above, and further in view of Sipin (US Patent No. 6,280,408).
Regarding claim 4, Lee discloses the flow detector according to claim 3.  However, Lee is silent as to the mechanics of each of the upstream and downstream thermoelectric elements (116a/b).  Specifically, Lee fails to disclose a first reference thermoelectric element and a second reference thermoelectric element, the first reference thermoelectric element and the second reference thermoelectric element being arranged in a thermal isolated manner with respect to the flow channel.
Sipin discloses a flow detector (see Fig. 1) having a sensor (24) and a reference element (20), the reference element (20) being arranged in a thermal isolated manner with respect to the flow channel (channel of vessel 12 measured by sensor 24) (see Sipin col. 5 line 43 - col. 6 line 8).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow detector of Lee by including a first and second reference thermoelectric element for the upstream and downstream thermoelectric elements, respectively, 

Regarding claim 16, Lee discloses the method according to claim 15, the method further including:
determining a flow-dependent output signal by processing a signal provided by the upstream thermoelectric element (116a) and the downstream thermoelectric element (116b).
However, Lee fails to disclose that the method further includes providing a first reference thermoelectric element and a second reference thermoelectric element, the first reference thermoelectric element and the second reference thermoelectric element being arranged in a thermal isolated manner with respect to the flow channel; independently determining a reference output signal by processing a signal provided by the first reference thermoelectric element and the second reference thermoelectric element; and evaluating a relation between the flow-dependent output signal and the reference output signal.
Sipin discloses a flow detector (see Fig. 1) having a sensor (24) and a reference element (20), the reference element (20) being arranged in a thermal isolated manner with respect to the flow channel (channel of vessel 12 measured by sensor 24) (see Sipin col. 5 line 43 - col. 6 line 8); independently determining a reference output signal .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 2016/0175519), as applied to claim 3 above, in view of Lee et al. (US Patent Application Publication No. 2014/0155867, hereinafter referred to as “Lee 2014”).
Regarding claim 9, Lee discloses the flow detector according to claim 3.  However, Lee is silent as to whether the upstream thermoelectric element and the downstream thermoelectric element are thermistors, in particular negative temperature coefficient (NTC) thermistors.


Regarding claim 10, modified Lee discloses the flow detector according to claim 9 substantially as claimed, wherein the upstream thermoelectric element (116a modified to be an NTC thermistor - see claim 9 modifications above) and the downstream thermoelectric element (116b modified to be an NTC thermistor - see claim 9 modifications above) are NTC thermistors of different electric resistance (the resistance of NTC thermistors decreases as temperature increases - therefore, since only the upstream thermoelectric element (116a) is a heater (see par. [0039]), it will have a different electric resistance than the downstream thermoelectric element (116b)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 2016/0175519) Fig. 5 in view of Lee et al. (US Patent Application Publication No. 2016/0175519) Fig. 8, as applied to claim 14 above, and further in view of Sipin (US Patent No. 6,280,408).
Regarding claim 17, modified Lee discloses the method according to claim 14 substantially as claimed, the method further including:
determining a flow-dependent output signal by processing a signal provided by the upstream thermoelectric element (78a modified to be a thermoelectric element - see claim 14 modifications above) and the downstream thermoelectric element (78b modified to be a thermoelectric element - see claim 14 modifications above).
However, Lee fails to disclose that the method further includes providing a first reference thermoelectric element and a second reference thermoelectric element, the first reference thermoelectric element and the second reference thermoelectric element being arranged in a thermal isolated manner with respect to the flow channel; independently determining a reference output signal by processing a signal provided by the first reference thermoelectric element and the second reference thermoelectric element; and evaluating a relation between the flow-dependent output signal and the reference output signal.
Sipin discloses a flow detector (see Fig. 1) having a sensor (24) and a reference element (20), the reference element (20) being arranged in a thermal isolated manner with respect to the flow channel (channel of vessel 12 measured by sensor 24) (see Sipin col. 5 line 43 - col. 6 line 8); independently determining a reference output signal by processing a signal provided by the reference element (20) (see Sipin col. 5 line 43 - col. 6 line 8); and evaluating a relation between the flow-dependent output signal (measured output of sensor 24) and the reference output signal (see Sipin col. 5 line 43 - col. 6 line 8).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow detector of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783